DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 11, 21, and 37 in the response filed March 22, 2022 are acknowledged by the Examiner. 
	Claims 1-5, 7-8, 11, 14-15, 19, 21-22, 24, 37-38, and 46-50 are pending in the current action. 
Response to Arguments
	Applicant’s arguments in light of the amendments to claims 1, 21, and 37 were found persuasive. The 103 rejection of claims 1-5, 7-8, 11, 14-15, 19, 21-22, 24, 37-38, and 46-50 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-8, 11, 14-15, 19, 21-22, 24, 37-38, and 46-50 as presented in the claims filed March 22, 2022, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1, 21, and 37 are allowed because the closest prior art of record fails to disclose a therapeutic tape comprising: a base layer, the base layer being composed of a combination of recycled polyethylene terephthalate (hereinafter: RPET) and an elastic material, wherein the base layer comprises between 70% and 95% by weight of RPET, and an adhesive layer configured to attach the tape to the skin of the user.
The closest prior art of record is Mazza (US 5397298) which discloses a therapeutic tape comprising: a base layer (Fig 8, layer 12), and an adhesive layer configured to attach the tape to the skin of the user (Fig 8, adhesive 18). Mazza, alone or in combination, is silent on the base layer being composed of a combination of recycled polyethylene terephthalate (hereinafter: RPET) and an elastic material, wherein the base layer comprises between 70% and 95% by weight of RPET. Examiner notes that the instant application Table 1 (Specifications page 13) and composition percentage detailed (Specifications page 5-6), show that both the material used and the composition percentage are not design choices. Further, the material detailed in the instant application as shown in Table 1 is not disclosed by Mazza. 
Claims 2-5, 7-8, 11, 14-15, 19, 22, 24, 38, and 46-50 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786